                                Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 1 of 47
[ñ ñ ?.:Fñ  ¢ Añ                                                     
N4ñCñYYñ0 H 1ñ0Hñ"4ñ' ñêñ ^' ñ0è  ñ4 ñ 4ñ71'0ññ"5771Eñ4ñ1 Gñ' ñ"å 0ñ>ñ71' G"ññ4ñ7'7"ñ'"ñ5  ñlJñ1'Wñï07ñ'"ñ
7H  ñlJñ10'1ñä1"ñ>ñ05aIñ N4 "ñ^Wñ'77àH ñÔJñ4ñ5 0 '1ñ;>0ñ>ñ4ñ  ñC'"ñ ñC7Elñ §¬ªYWñ "ñ5  ñ^ñ4ñ5"ñ>ñ4ñ;1ñ>ñ;5añ^ñ4ñ
75á"ñ>ñ   ' Gñ4ñ0 H 1ñ 0ñ"4Iñ  ,1:DE$B42;51 3&I 8+'5) A )59
 !                                                                                                    !
           !-A5800;H#-7<E7-H                                                                             '?6:08645AHC6-A6<;H(0?D6.0@H ;.H
         ;5ñ>ñB" 0ñ>ñT "ñ\ " ñk1'  Øñ          50@A0?H++++++H,H
                                                                                                       ;5ñ>ñB" 0ñ>ñT "ñ\ " ñZm 'ñ                  08-E-?0)0F-@H
                                   (? ,1 F< 6/!,1C) ) $ >                                                                                F< 60,1@-* $ =51/J
                                                                                                        =&*+­ñ      $=ñ%=±ñ&=)+9=*$&=ñ+sñ@+ñ*g+ñ%&*$&=ñ&8ñ
                                                                                                                    *g+ñ*.*ñ&8ñ%)ñ$É&%D+)Fñ

    ñ°ñ RìJ"ñ _rl 1LlV SYvv LmQ ?Ve^omW 1~lNVr                                                  RJ"ñK.om

            <5;H$0B:-;;H6.70GH @>29-EH&36.0H<1H <5;                                                 %-A5-;H <58-;/0?H @>#<?4-;HH76;@H '""H
           $0B:-;;H6.70GH H*H?<;AH(A?00AH#0/6-H 'H                                             H(H A5H(A?00AH (B6A0H H '568-/08=56-H 'H 
                                                                                                 
 ! !  !eLOV Lm G`m5mV"o5me                                          ! ! ! ! 7fLOV Lm H `m5mV"o]r 6fL`mxc
                                                                                                     r %`Vu`{ $LvVv5mj                                            LmQ5mV #o \or %V\VmQLmy
Kñ @FñM:ñ               Kñ 8 ñ ñ                                                                          !      !                                          !        !
       Ùñ                                < +ohVtlVmx 1ox L 6Lr}                       Pñ3ñ*! ññ            ! ñ    <ñ ñ $ `ñor  ( ñ  ñ        <ñ ñ      <ññ ñ
                                                                                                                                                 3ñL  ñ$ñ*! ññ

<ñ @FuñM:ñ
      )×ñ
                                  rñ ): ñ
                                               mTOLxV $`x`Vmv^`q o[6Lrx`Vv `m ,xVl i
                                                                                               Pñ3ñ!ññ        <ñ          ñ $ `ñLmQ  ( ñ  ñ
                                                                                                                                                    3ñL  ñ$ñ!ññ
                                                                                                                                                                                        
                                                                                               Pññ-_ ñ3ññ
                                                                                                 8,ññ
                                                                                                                                K ñ         ñ 8,ñ=ñ                      K #ñ      K#ñ

  ! !!eLOV Lm H`m5mV"o5me                                                                                                
          !                                           !                                 ! !                       !                        !!
    ñ$  ñ                      ! !              ! !             #ñ)b,ñ. ñPñ               ñ(( ññ@ññ           6ñ8 ñ  ñ ñ
    ñ9ñ                          ñ` ñ               <ñ#ñ  ñ$_ñ Q            3ñ(ññ@ññ            ñ]!U ñ                  6#ññ*ñ? ññ
ðñ  ñ9 ñ ñ                      ñ( ñ ñ              ñ%- ñ       #2 &!ñ                                  ñ@ñ6ñ                       62?AAñ
    ñ=,- ñ$ bñ                %- ñ            <ñ#6ñg !ñ£ñ                                                                                      ññ.((ñ
    ñ. :pñ3ñ&:`ñ           ñ  sñ%- ñVñ             !   ñ                                                                                    ñ ñ
       Vñ+ ñ3ñ[,ñ             ñ                      ñÜ_ñ                                                  ñ(,! ñ                   ñLO ññLO,ñ
dññ9 ñ ñ                     ñ8 ñ+(  cñ           ñ%- ñ                                                ññ                       ñ ñ
eññ. :pñ3ñ)Ö ñ                  %- ñ            <ñ#ñ -  ñ  ñ                                               ññQ --:ñ        # ñ)(ñ
        ñ% ñ                  ñ9ñ                       $oñ ñ                                                      =Uñ)b,ñ((  ñ         6 ñ. Oñ$Û ññ
        ?+q  ñD Añ            ñ9ñ ñ               %- ñ                                                       ñ*Oñ                      ã(ñ&,P ñ
<ññ. :pñ3ñ&:(ñ               %- ñ             ! !                      !                         ñ)3ñ*ñ  ñ         ñ ññ
       3ñDc ñL ñ            ñ9ñD! ñ          dñ 6 ñ&!ñ8ñ             6 ñ8ñ%-ñ ñ                   ñ3  #ñ                       ?ññ #ññ#2Añ
<ñ# ñ O!  cñ ñ             ñ9ñD! ñ          eñ6ñ*b!ññ%,ñ               ñ                                                                ñ* (!ñ ñ
<ñ2 ñ&!ñ ñ                      ñ%- ñ      <ñ ñ&!ñ  ñ           6 ñ%-Þ¦9,ñ                  ! !                      ñ ñ
dñ2ñ ñ ñ%- ñ Êñ   # ñ&!ñ  ñ              (ñ),ñ              .  ñ                         #ñµ$ñ? 2Õçñ                2 ñ- vñ*Dñ
eñ2#ñ8 ! ñ                           $oñ                 <ññ(ñ),ñ          6 ñ. Uñ%-ñ ñ                 #ñL  Oñ%,ñ? 2Añ            ñ  ¤ ¥ñ
                                       #ñ  ñ$oñQ              ñ%- ñ        6ñ8 ññ9  ñ                #ñ)$]X)$]]ñ?  ?,AAñ             +q !,ñ
                                           9  ñ9 (  ñ                                       %:ñ ñ                         #ñ$)ñ* ñËD$ñ              2 ñ&!ññ  ñ
      ! !                    zÈ¶ñ !                !!            62 ñ&!ñ%-ñ%,ñ            #ñ.$ñ?ñ ?,AAñ               2ñ,   ñ  ñ
  ñ%ññ                 ñ&!ñ: ñ.,! ñ                       62ñ+( ñ.ñ                                                2ñ+: ñ9 ñ


  ñ8  ñ
  ñ.ñ% ñVñ+_ ñ
  ñ* ññ%ñ
                                       ñD,ñ
                                       ñ+( ñ
                                       ñ³ ,Xñ
                                                                     #ñ ñ)ñ
                                                                      ñ9 ññD ñ
                                                                         ñ
                                                                                                      $ ñ ñ ñ
                                                                                                                                         6 ñ*q ñ?@FFñ Úñ
                                                                                                                                             ñ)3Añ
                                                                                                                                                                          2ñ8ñ3ñ$ñ
                                                                                                                                                                               ñ
                                                                                                                                                                          2#ñß-ñ
 ñ*ñ ñ%- ñ                 ñ             M ñ                                                         6ñ$.*!ññ             22ñ :ñ ñ
<ñ2 ñ ñ&!ñ. ñ(ñ          ñuñîX) -  ñQ    ñ)!ñ ñ                !                            #ñ@ñ6# 2ñ                     v.íUññ(( ñ3ñ
                                           +( ñ                                       #ñ= Pñ((  ñ                                             , ñ)  ñ
                                       #ñFñUX) -  ñQ     ñ9 ñVñ&!ñ        #ñ&!ñ$Ý,ñ                                                  2 ñ æ ñ3ñ
                                           &!ñ                     ñ: ñ.,! ñ                                                                                  ñ ñ
                                       ñ+ ñ                ññ
                                                                     # ñ: ñ)ñ
                                                                         ñ3ñ
                                                                         ñ
   ! 7eLOV Lm H `m5mV"o5mk
<·ñ  G '1ñ
    k0 Gñ
                         ¹wñ BEH ñnEñ
                             C'ñ;5añ
                                                             BEÓ  ñnEñ
                                                                R7711'ñ;5añ
                                                                                          Yñ B "' ññ   N'"mâ ñnEñ  ©ñ 51
                                                                                               B7 ñ                   R4ñZ " 0ñ
                                                                                                                                                      "ë 0ñ
                                                                                                                                              \  G' ñt
                                                                                                                                                             «ñ 51 "0ñ
                                                                                                                                                                \  G' ñt
                                                                                                                                                                               
                                                                                                                                      N'"mñ          Z 0ñT 1ñ
                                        ; ñ4ñICIñ; H 1ñCé5ñ5 ñ4 04ñJ5ñ'ñ1 Gñ?Zññ0 ñ_5 " 0 '1ñ"'5"ñ51""ñ :" JA
                                              &DQG
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        ! ! ! ¯>ñ
                              
                                  
                                 "0 7 ñ>ñ0'5"xñ
                                                   
     !     ;;iñhTñN´hCñhCñRñ                                            {|     yñ                                  ;;iñÏCñ1Jñ >ñ E'  ñ ñ0E71' xñ
               ÇSBñÁÆSñw¨WñT¡BI;HIkIñ                                                                                                 ºÂÌ{|         y®ñ          rÍ"ñ       K½ñ
    !  
                       VV `mvxr~Ox`omv
                                      »²Sñ                              Ð/////////////ÑñZ;iSNñÀSBñ//////////ñÒñ
 )*+ñ                                                               $~=*@.+ñ&8ñ**&.=+ñ&8ñ.+&.)ñ
                                                                                                    ÐÐÐÐÐÐÐÐÐ
 fjÃñjffz}ñÅÄ}ñj¾Îñ

    .++$*ñ                   9&@¿*ñ                                  %ñ¸=Mñ$8ñ                                [@)M+ñ                             ¼MF[@)~+ñ
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 2 of 47
                              Case 2:21-cv-00990-AB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   03/02/21 Page 3 of 47
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                           113 Schilling Avenue, Malvern, PA 19355
Address of Plaintiff: ______________________________________________________________________________________________
                              Three Sugar Creek Center, Suite 450, Sugar Land, TX 77478
Address of Defendant: ____________________________________________________________________________________________
                                               Philadelphia International Airport, 8000 Essington Ave, Philadelphia, PA 19153
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          03/02/2021
DATE: __________________________________                                     0XVWVLJQKHUH
                                                             __________________________________________                                   312509
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                    ✔    6.                                             Alleged assault
                                                                                                       Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE: __________________________________                                   6LJQKHUHLIDSSOLFDEOH
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 4 of 47


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KATHLEEN MAKOWKA                             :
                                              :
                                              :    CIVIL ACTION
     V.                                       :
                                              :
                                              :     NO:
 PRIMEFLIGHT AVIATION                         :
 SERVICES, INC.                               :
                                              :
                                              :



                              NOTICE OF REMOVAL OF DEFENDANT,
                             PRIMEFLIGHT AVIATION SERVICES, INC.

       Defendant, PrimeFlight Aviation Services, Inc. (hereinafter “Removing Defendant”), by

and through its attorneys, Morgan & Akins, PLLC, via this Notice of Removal (hereinafter

“Notice”) hereby removes the above-captioned action from the Court of Common Pleas of

Philadelphia County, Trial Division, Civil, No. 201001749, to the United States District Court for

the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §§ 1332 and 1441, and in support

thereof states as follows:

                                      Notice Timely Filed

       1.      Plaintiff commenced the above-referenced action by the filing of a Complaint

(hereinafter “Complaint”) on February 16, 2021. (A true and correct copy of Plaintiff’s Complaint

is attached hereto as Exhibit “A.”)

       2.      This Notice is timely because it is filed within thirty (30) days of Removing

Defendant’s receipt of a “pleading, motion, order or other paper from which it may first be

ascertained” that the action is removable. 28 U.S.C §1446(b). (See Exhibit “A”)

       3.      The Complaint was filed on February 16, 2021. (See Exhibit “A”)
            Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 5 of 47


       5.      As such, pursuant to 28 U.S.C §1446(b), the parties’ initial deadline for removal is

March 18, 2021, and this Notice is timely filed.

                                     Diversity of Citizenship

       6.      As set forth more fully below, complete diversity of citizenship exists between

Plaintiff (Pennsylvania) and Removing Defendant (Delaware and Texas).

       7.      “A natural person is deemed to be a citizen of the state where he is domiciled.”

Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir. 2008).

       8.      Likewise, a “corporation is a citizen both of the state where it is incorporated and

of the state where it has its principal place of business.” Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010); see 28 U.S.C. § 1332(c)(1).

       9.      At the time Plaintiff’s Complaint was filed, as well as the time this Notice is being

filed, Plaintiff, Kathleen Makowka, is a citizen of Pennsylvania, as her domicile is in Malvern,

PA. (See Exhibit “A.”)

       10.     At the time Plaintiff’s Complaint was filed, as well as the time this Notice is being

filed, Removing Defendant was and is incorporated in the State of Delaware with its principal

place of business in Texas. (A true and correct copy of Removing Defendant’s business details is

attached hereto as Exhibit “B.”)

                                     Amount in Controversy

       11.     The amount in controversy in the instant matter exceeds Seventy-Five Thousand

dollars ($75,000.00), exclusive of interest and costs.

       12.     In her Complaint, Plaintiff alleges that she suffered injuries, including a “chipped

clavicle,” causing her “great pain,” “severe physical pain,” and “extreme pain.” (See Exhibit “A.”)
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 6 of 47


        13.    Plaintiff alleges that, as a result of the subject incident, she was “in shock” and

suffered “severe emotional distress.” (See Exhibit “A.”)

        14.    Plaintiff alleges that, due to the foregoing mental/emotional and physical injuries,

she “has sustained, and will continue to sustain[,] pain and suffering [and] impairment of

functions.” (See Exhibit “A.”)

        15.    Plaintiff alleges that, as a result of the subject incident, she has incurred “expenses

for medication and medical attention” and “los[t] earnings and earning capacity.” (See Exhibit

“A.”)

        16.     To the best of Removing Defendant’s knowledge, at the time of the subject

incident, as well as at present, Plaintiff was and is a Senior Marketing Leader at a multinational

biopharmaceutical company. (A true and correct copy of Plaintiff’s LinkedIn page is attached

hereto as Exhibit “C.”)

        17.    Given the foregoing, to the best of Removing Defendant’s knowledge, Plaintiff’s

claimed past wage loss and future loss of earning capacity will be substantial.

        18.    Accordingly, considering Plaintiff’s alleged physical pain and suffering, emotional

distress, impairment of bodily functions, medical expenses, and loss of past wages and future

earning capacity, the amount in controversy meets the requirement of 28 U.S.C. §1332(a).

                                            Conclusion

        19.    As Plaintiff and Removing Defendant are citizens of different states, and as the

amount in controversy in this case is in excess of $75,000, this Court may exercise jurisdiction

over this matter pursuant to 28 U.S.C. §1332(a)(1).

        20.    This action may be removed to this Court by the Removing Defendant pursuant to

28 U.S.C. §1441(a), in that this case was initially brought in a state court within the geographical
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 7 of 47


area of the Eastern District of Pennsylvania. Resultantly, this Court has jurisdiction pursuant to

28 U.S.C. §1332(a)(1).

       21.     Removing Defendant has given written notice of the filing of this Notice pursuant

to 28 U.S.C. §1446(d), by filing this Notice with the Court of Common Pleas of Philadelphia

County and by giving written notice to counsel for Plaintiff.

       22.     All pleadings, process, orders and other filings in the State Court action are attached

to this Notice as required by 28 U.S.C. §1441(a).

       WHEREFORE, Defendant, PrimeFlight Aviation Services, Inc., by and through its

attorneys, Morgan & Akins, PLLC, via this Notice of Removal, hereby removes the above-

captioned action from the Court of Common Pleas of Philadelphia County, Trial Division, Civil,

No. 201001749, to the United States District Court for the Eastern District of Pennsylvania,

pursuant to 28 U.S.C. §§ 1332 and 1441.



                                                      Respectfully submitted,
                                                      MORGAN & AKINS, PLLC


                                              BY:     /s/Nathan R. Bohlander
                                                      PATRICIA J. BAXTER (PA# 83683)
                                                      NATHAN R. BOHLANDER (PA# 312509)
                                                      The Graham Building
                                                      30 S. 15th Street, Suite 701
                                                      Philadelphia, PA 19102
                                                      (215) 305-8223
                                                      pbaxter@morganakins.com
                                                      nbohlander@morganakins.com
                                                      Attorneys for Defendant, PrimeFlight
                                                      Aviation Services, Inc.
Dated: March 2, 2021
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 8 of 47




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KATHLEEN MAKOWKA                               :
                                                :
                                                :       CIVIL ACTION
     V.                                         :
                                                :
                                                :       NO:
 PRIMEFLIGHT AVIATION                           :
 SERVICES, INC.                                 :
                                                :
                                                :



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, a copy of the foregoing Notice of Removal was

mailed first-class, postage prepaid, to all counsel of record at the following addresses:

                                John Neumann Hickey, Esquire
                              Law Office of John Neumann Hickey
                                       20 West Front Street
                                        Media, PA 19063
                             Counsel for Plaintiff, Kathleen Makowka



                                                        MORGAN & AKINS, PLLC


                                              BY:       /s/Nathan R. Bohlander
                                                        PATRICIA J. BAXTER (PA# 83683)
                                                        NATHAN R. BOHLANDER (PA# 312509)
                                                        The Graham Building
                                                        30 S. 15th Street, Suite 701
                                                        Philadelphia, PA 19102
                                                        (215) 305-8223
                                                        pbaxter@morganakins.com
                                                        nbohlander@morganakins.com
                                                        Attorneys for Defendant, PrimeFlight
                                                        Aviation Services, Inc.
Dated: March 2, 2021

                                                    5
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 9 of 47




               EXHIBIT A
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 10 of 47




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   16 FEB 2021 10:32 am
                                                         M. RUSSO




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 11 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 12 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 13 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 14 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 15 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 16 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 17 of 47




                                                                Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 18 of 47


PATRICIA J. BAXTER
Attorney I.D. No. 83683
                                                                        Filed and Attested by the
NATHAN R. BOHLANDER                                                   Office of Judicial Records
Attorney ID No. 312509                                                     22 JAN 2021 02:34 pm
MORGAN & AKINS, PLLC                                                               S. RICE
The Graham Building
30 South 15th Street, Suite 701
Philadelphia, PA 19102
(215) 600-1234
pbaxter@morganakins.com
nbohlander@morganakins.com
Attorneys for Defendant, PrimeFlight Aviation Services, Inc. (incorrectly designated as “Prime
Flight Aviation Services, Inc.”)
                                            :
 KATHLEEN MAKOWKA                           :    IN THE COURT OF COMMON PLEAS
                                            :    PHILADELPHIA COUNTY
                  Plaintiff,                :
                                            :
 vs.                                        :    OCTOBER TERM, 2020
                                            :
 PRIME FLIGHT AVIATION                      :
 SERVICES, INC.                             :    NO.: 1749
                                            :
                   Defendant                :
                                            :    JURY TRIAL DEMANDED
                                            :
                                            :
                                            :


                      PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:

       Please enter a Rule upon Plaintiff, Kathleen Makowka, to file a Complaint within twenty

(20) days hereof or suffer the entry of a Judgment of Non Pros.




                                                                                     Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 19 of 47




                                          MORGAN & AKINS, PLLC



                                    BY:   /s/Patricia J. Baxter
                                          /s/Nathan R. Bohlander
                                          PATRICIA J. BAXTER, ESQUIRE
                                          NATHAN R. BOHLANDER, ESQUIRE
                                          Attorneys for Defendant, PrimeFlight
                                          Aviation Services, Inc. (incorrectly
                                          designated as “Prime Flight Aviation
                                          Services, Inc.”)
Dated: January 22, 2021




                                                                         Case ID: 201001749
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 20 of 47


                                RULE TO FILE COMPLAINT

       AND NOW, this _____ day of _______________, 2021, a Rule is hereby granted upon

Plaintiff to file a Complaint herein within twenty (20) days after service hereof or suffer the entry

of a Judgment of Non Pros.




                                                      ____________________________________
                                                      PROTHONOTARY




                                                                                        201001749
                                                                                     22 JAN 2021 02:34 pm
                                                                                            S. RICE




                                                                                            Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 21 of 47




                                CERTIFICATE OF SERVICE

       I, Nathan R. Bohlander, Esquire, hereby certify that on this 22nd day of January, 2021, I

electronically filed the foregoing Praecipe for Rule to File Complaint with the Prothonotary using

the Philadelphia County Courts Electronic Filing System, which provides the foregoing Praecipe

for Rule to File Complaint to the following party automatically. The following party was also

served with the Praecipe for Rule to File Complaint by electronic mail.

                               John Neumann Hickey, Esquire
                             Law Office of John Neumann Hickey
                                      20 West Front Street
                                       Media, PA 19063
                            Counsel for Plaintiff, Kathleen Makowka


                                                    MORGAN & AKINS, PLLC



                                             BY:    /s/Nathan R. Bohlander
                                                    PATRICIA J. BAXTER, ESQUIRE
                                                    NATHAN R. BOHLANDER, ESQUIRE
                                                    Attorneys for Defendant, PrimeFlight
                                                    Aviation Services, Inc. (incorrectly
                                                    designated as “Prime Flight Aviation
                                                    Services, Inc.”)
Dated: January 22, 2021




                                                                                         Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 22 of 47




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   12 JAN 2021 01:54 pm
                                                         I. LOWELL




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 23 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 24 of 47




                                                                Case ID: 201001749
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 25 of 47


PATRICIA J. BAXTER
Attorney I.D. No. 83683
                                                                        Filed and Attested by the
NATHAN R. BOHLANDER                                                   Office of Judicial Records
Attorney ID No. 312509                                                     11 JAN 2021 09:38 am
MORGAN & AKINS, PLLC                                                            G. IMPERATO
The Graham Building
30 South 15th Street, Suite 701
Philadelphia, PA 19102
(215) 600-1234
pbaxter@morganakins.com
nbohlander@morganakins.com
Entering Attorneys for Defendant, PrimeFlight Aviation Services, Inc. (incorrectly designated as
“Prime Flight Aviation Services, Inc.”)
                                           :
 KATHLEEN MAKOWKA                          :     IN THE COURT OF COMMON PLEAS
                                           :     PHILADELPHIA COUNTY
                  Plaintiff,               :
                                           :
 vs.                                       :     OCTOBER TERM, 2020
                                           :
 PRIME FLIGHT AVIATION                     :
 SERVICES, INC.                            :     NO.: 1749
                                           :
                   Defendant               :
                                           :    JURY TRIAL DEMANDED
                                           :
                                           :
                                           :


                ENTRY OF APPEARANCE / DEMAND FOR JURY TRIAL

TO THE PROTHONOTARY:

       Kindly enter our appearances on behalf of Defendant, PrimeFlight Aviation Services, Inc.

(incorrectly designated as “Prime Flight Aviation Services, Inc.”) in the above matter.

       Defendant, PrimeFlight Aviation Services Inc. (incorrectly designated as “Prime Flight

Aviation Services, Inc.”) respectfully demands a trial by a jury of twelve (12).




                                                                                          Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 26 of 47




                                          MORGAN & AKINS, PLLC



                                    BY:   /s/Patricia J. Baxter
                                          /s/Nathan R. Bohlander
                                          PATRICIA J. BAXTER, ESQUIRE
                                          NATHAN R. BOHLANDER, ESQUIRE
                                          Entering Attorneys for Defendant,
                                          PrimeFlight Aviation Services, Inc.
                                          (incorrectly designated as “Prime Flight
                                          Aviation Services, Inc.”)
Dated: January 11, 2021




                                                                             Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 27 of 47




                               CERTIFICATE OF SERVICE

       I, Nathan R. Bohlander, Esquire, hereby certify that on this 11th day of January, 2021, I

electronically filed the foregoing Entry of Appearance and Demand for Jury Trial with the

Prothonotary using the Philadelphia County Courts Electronic Filing System, which provides the

foregoing Entry of Appearance and Demand for Jury Trial to the following party automatically:

                              John Neumann Hickey, Esquire
                            Law Office of John Neumann Hickey
                                     20 West Front Street
                                      Media, PA 19063
                           Counsel for Plaintiff, Kathleen Makowka


                                                   MORGAN & AKINS, PLLC



                                            BY:    /s/Nathan R. Bohlander
                                                   PATRICIA J. BAXTER, ESQUIRE
                                                   NATHAN R. BOHLANDER, ESQUIRE
                                                   Entering Attorneys for Defendant,
                                                   PrimeFlight Aviation Services, Inc.
                                                   (incorrectly designated as “Prime Flight
                                                   Aviation Services, Inc.”)
Dated: January 11, 2020




                                                                                       Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 28 of 47




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   29 DEC 2020 11:00 am
                                                         M. RUSSO




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 29 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 30 of 47




                                                          201001749
                                                        29 DEC 2020 11:00 am
                                                              M. RUSSO




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 31 of 47




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   11 DEC 2020 05:49 pm
                                                       R. SCHREIBER




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 32 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 33 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 34 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 35 of 47




                                                                Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 36 of 47




                                                                Case ID: 201001749
                         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 37 of 47
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:    :      +,
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                   

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                   
                                                                 


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                          Complaint                 Petition Action                     Notice of Appeal
                                                                       X Writ of Summons            Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

   9 459 

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   OCT 23 2020
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant:                           
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 4 5                                                                
                                                                              6 +
PHONE NUMBER                            FAX NUMBER

 7+ 8, 9,,,                           7+ 8, 9,

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 + ,+                                                                       -./0/#1'"2!3.'$

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
                                                                     !" #$%&'  (                              )*

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
          Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 38 of 47




                                                       Filed and Attested by the
                                                      Office of Judicial Records
     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, PENNSYLVANIA
                                                          23NN
                                                            NNSY
                                                               SYLV
                                                             OCT LVAN
                                                                   ANIA
                                                                 2020 IA
                                                                      12:13 pm
                             CIVIL ACTION – LAW               A. SILIGRINI
KATHLEEN MAKOWKA                                  :
113 SHILLING AVE                                  :
MALVERN PA 19355                                  :

                               Plaintiff          :      JURY TRIAL DEMANDED
                                                         NO:
      v.                                          :
PRIME FLIGHT AVIATION SERVICES, INC               :
7135 CHARLOTTE PIKE                               :
SUITE 100                                         :
NASHVILLE TN 37209                                :
                       Defendant                  :

                              PRAECIPE FOR WRIT OF SUMMONS

TO THE PROTHONTARY:

       Issue summons in civil action in the above case and forward to
[ ] Sheriff or [X ] Attorney


                                                                John Neumann Hickey
                                                                Signature of Attorney / Pro Se

                                       Name:             JOHN NEUMANN HICKEY
                                       Address:          20 WEST FRONT STREET
                                                         MEDIA, PA 19063
                                       Telephone:        (610) 891-8883
Date: 10/23/2020                           Attorney Supreme Court ID Number: 61896




                                                                                                 Case ID: 201001749
         Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 39 of 47




      IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, PENNSYLVANIA
                              CIVIL ACTION – LAW


     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, PENNSYLVANIA
                             CIVIL ACTION – LAW
KATHLEEN MAKOWKA                    :
113 SHILLING AVE                    :
MALVERN PA 19355                    :

                          Plaintiff   :     JURY TRIAL DEMANDED
                                            NO:
      v.                              :
PRIME FLIGHT AVIATION SERVICES, INC   :
7135 CHARLOTTE PIKE                   :
SUITE 100                             :
NASHVILLE TN 37209                    :
                       Defendant      :


                             SUMMONS IN CIVIL ACTION

TO:    PRIME FLIGHT AVIATION SERVICES INC

     YOU ARE NOTIFIED THAT THE ABOVE NAMED PLAINTIFF HAS COMMENCED AN
ACTION AGAINST YOU.


       DATE: 10/23/2020               _________________________________
                                      Prothonotary/Clerk Civil Division
                                      BY: ________________________________
                                                                      Deputy




                                                                          201001749
                                                                        23 OCT 2020 12:13 pm
                                                                              A. SILIGRINI




                                                                               Case ID: 201001749
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 40 of 47




                EXHIBIT B
2/26/2021                    Case 2:21-cv-00990-AB Document     1 Corporations
                                                       Division of  Filed 03/02/21
                                                                               - Filing Page 41 of 47
 Delaware.gov                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                    Allowable Characters

  HOME
                                                                                                                     Entity Details


                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING

                                                                                                              Incorporation Date /    9/11/2017
                                                           File Number:                 6507360
                                                                                                                  Formation Date:     (mm/dd/yyyy)

                                                           Entity Name:                 PRIMEFLIGHT AVIATION SERVICES, INC.

                                                           Entity Kind:                 Corporation                   Entity Type:    General

                                                           Residency:                   Domestic                             State:   DELAWARE


                                                           REGISTERED AGENT INFORMATION


                                                           Name:                        COGENCY GLOBAL INC.

                                                           Address:                     850 NEW BURTON ROAD SUITE 201

                                                           City:                        DOVER                               County:   Kent

                                                           State:                       DE                           Postal Code:     19904

                                                           Phone:                       800-483-1140


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx                                                                                                                     1/1
2/26/2021               Case 2:21-cv-00990-AB   Document
                                            BUSINESS        1 Filed
                                                     ORGANIZATIONS    03/02/21
                                                                   INQUIRY         Page 42 of 47
                                                                           - VIEW ENTITY


TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                        BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                802846945                                 Entity Type:   Foreign For-Profit Corporation
 Original Date of Filing:      October 26, 2017                          Entity Status: In existence
 Formation Date:               N/A
 Tax ID:                       32065252002                               FEIN:             822808194
 Name:                         PrimeFlight Aviation Services, Inc.
 Address:                      Three Sugar Creek Center Boulevard, Suite 450
                               Sugar Land, TX 77478 USA
 Fictitious Name:              PrimeFlight of DE, Inc.
 Jurisdiction:                 DE, USA
 Foreign Formation             September 11, 2017
 Date:

                                                                                                                                ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES                MANAGEMENT           ASSUMED NAMES                ENTITIES

   Name                                                    Address                                              Inactive Date
   COGENCY GLOBAL INC.                                     1601 Elm St., Suite 4360
                                                           Dallas, TX 75201 USA


   Order      Return to Search



 Instructions:
     To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?:Sfiling_number=802846945&:Nsession_id=57290237&:Ndocument_number=103068… 1/1
Case 2:21-cv-00990-AB Document 1 Filed 03/02/21 Page 43 of 47




                EXHIBIT C
2/26/2021             Case 2:21-cv-00990-AB    Document
                                         Kate Makowka - Senior1Marketing
                                                                  FiledLeader
                                                                         03/02/21        Page 44 of 47
                                                                              - Ipsen | LinkedIn


                                                                                                            Join now       Sign in


            Kate Makowka




    Kate Makowka                                                                             Ipsen
    Senior Marketer at Ipsen
                                                                                             West Chester University of
    Greater Philadelphia Area · 500+ connections                                             Pennsylvania

        Sign in to Connect




    About
    Pharmaceutical Marketing Executive with 20+ years of experience in marketing, commercial operations, sales and
    sales management, as well as training. Proven performance in both product launch and product expansion. Highly
    skilled leader with a proven track record for creating award winning teams.




    Activity
                      Pretty awesome!
                      Liked by Kate Makowka




                      Cancer knows no boundaries and so many of us have been personally touched by it,
                      myself included. In 2020, about 1.8 million people in the United…
                      Liked by Kate Makowka



                      I am proud to recognize and celebrate World Cancer Day,   y as it reinvigorates our fight
                      against the horrific diseases that still plague our planet…
                      Liked by Kate Makowka




https://www.linkedin.com/public-profile/in/kate-makowka?challengeId=AQFKoEyb7D54lgAAAXfgPcSKT6qqVJJec3qZ-1DXwIZf3kxjgF5Vmj0UVaa9Zw…   1/7
2/26/2021                Case 2:21-cv-00990-AB    Document
                                            Kate Makowka - Senior1Marketing
                                                                     FiledLeader
                                                                            03/02/21        Page 45 of 47
                                                                                 - Ipsen | LinkedIn


                                                                                                            Join now       Sign in
        Sign in to see all activity

            Kate Makowka




               Senior Marketing Leader
               Ipsen
               Feb 2019 - Present · 2 years 1 month

               Boston, Massachusetts
               Senior Marketing Leader, Managing the Portfolio of Products for V
                                                                               Value & Access


               Senior Marketing Executive, VP
               DL Technology
                  T
               Jan 2017 - Mar 2018 · 1 year 3 months

               Greater Philadelphia Area


               Corporate Projects, Commercial Lead
               Otsuka Pharmaceutical Companies (U.S.)
               2013 - 2017 · 4 years
               Princeton New Jersey


               Senior Director,
                             r EpiPen Brand
               Mylan Pharmaceuticals
               2012 - 2013 · 1 year

               Basking Ridge, NJ
               Responsible for leading the strategic and tactical plan and programs developed by the brand team,
               including budget and forecast.


               Endo Pharmaceuticals
               4 years

               Brand Lead, V
                           Voltaren Gel
               2011 - 2012 · 1 year
               Chadds Ford, P
                            PA


               Senior Manager,
                            r Customer Centric Marketing
               2010 - 2011 · 1 year


               Senior Product Manager,
                                    r FROVA
                                         V Brand Team
               Jul 2008 - Dec 2010 · 2 years 6 months
               Circle of Excellence Award Recipient - Marketer of the Y
                                                                      Year


https://www.linkedin.com/public-profile/in/kate-makowka?challengeId=AQFKoEyb7D54lgAAAXfgPcSKT6qqVJJec3qZ-1DXwIZf3kxjgF5Vmj0UVaa9Zw…   2/7
2/26/2021              Case 2:21-cv-00990-AB    Document
                                          Kate Makowka - Senior1Marketing
                                                                   FiledLeader
                                                                          03/02/21        Page 46 of 47
                                                                               - Ipsen | LinkedIn


                                                                                                            Join now       Sign in


            Kate Makowka


               Senior Product Manager
               2008 - 2009 · 1 year
               Chadds Ford, P
                            PA
               HCP and Field Sales Team
                                   T    Lead.


               Wyeth
               7 years 7 months

               Product Manager II, Premarin Brand Team
                                                  T
               Jan 2008 - Jun 2008 · 6 months


               Product Manager,
                             r Lybrel Brand Team
                                            T
               Mar 2006 - Jan 2008 · 1 year 11 months
               2007 Wyeth President's Leadership Award Recipient

               District Manager,
                              r Women's Health Care Division
               Dec 2003 - Mar 2006 · 2 years 4 months
               Regional Achievement Award

               Training Manager,
                              r WHC/Specialty Divisions
               Dec 2000 - Dec 2003 · 3 years 1 month


               Training Manager,
                              r Women's Health Care Division
               Organon Pharmaceuticals
               1999 - 2000 · 1 year


               Ortho-McNeil Pharmaceutical
               3 years 7 months

               District Product Manager,
                                      r Terazol
               Jul 1998 - Dec 1999 · 1 year 6 months


               T
               Territory Sales / Hospital Representative
               Jun 1996 - Dec 1999 · 3 years 7 months
               1997 Rookie of the Y
                                  Year for the Northeast Region

               Regional Trainer,
                              r NE Region
               Mar 1997 - Dec 1998 · 1 year 10 months




https://www.linkedin.com/public-profile/in/kate-makowka?challengeId=AQFKoEyb7D54lgAAAXfgPcSKT6qqVJJec3qZ-1DXwIZf3kxjgF5Vmj0UVaa9Zw…   3/7
2/26/2021             Case 2:21-cv-00990-AB    Document
                                         Kate Makowka - Senior1Marketing
                                                                  FiledLeader
                                                                         03/02/21        Page 47 of 47
                                                                              - Ipsen | LinkedIn


                                                                                                            Join now       Sign in


            Kate Makowka

               Communications Marketing

               1989 - 1994




    Groups
               Career Consulting by Andrea
               -




    Recommendations
    A preview of what LinkedIn members have to say about Kate:



    “   Kate and I worked together over 5 years and 3 brands, and the word "dynamo" only begins to describe her as a
        leader. Kate fearlessly tackles innovative new frontiers -- such as planning and executing the kind of digital
        marketing and advertising strategies we worked on together -- and expertly manages brand development and
        launch like the pro she is. Kate's command over cross-functional team-building is rooted in learning the
        strengths of her team members and empowering and entrusting them to do what's best to achieve results...and
        decisively shifting responsibilities if the situation requires it. Kate's instincts are uncannily on-point, and she
        knows how to communicate through those instincts to get what she wants from her team. I'd work with Kate
        again in a heartbeat. She's a total winner.



    “   I have had the pleasure of working with Kate Makowka over the past few years on a variety of projects and have
        found her knowledge of marketing and project management to be very well rounded. She balances strategic
        initiatives and tactical realities so that both internal and external customer needs are met. She expertly develops
        and follows through on project planning and timelines so that she can successfully manage simultaneous,
        complex projects serving multiple audiences. Above all, Kate is a real pleasure to work with and is a true team
        player.


    4 people have recommended Kate


        Sign in to view




        View Kate’s full profile
              See who you know in common

https://www.linkedin.com/public-profile/in/kate-makowka?challengeId=AQFKoEyb7D54lgAAAXfgPcSKT6qqVJJec3qZ-1DXwIZf3kxjgF5Vmj0UVaa9Zw…   4/7
